UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7791



CHRISTOPHER LYLES,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT SIGNAL; SERGEANT HUNTER; CORREC-
TIONAL OFFICER COLLINS; CORRECTIONAL OFFICER
PLYBON; CORRECTIONAL OFFICER JOEY; NURSE
ALEXANDER,
                                           Defendants - Appellees,

          and


LYNN PHILLIPS; JAMES B. FRENCH,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-538)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Christopher Lyles, Appellant Pro Se. William McBlief, NORTH CARO-
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Christopher Lyles, a North Carolina inmate, appeals the jury's
verdict for the Defendants in his 42 U.S.C. § 1983 (1994) civil

action. Lyles, who brought this suit alleging excessive force and

inadequate medical care by the Defendants, urges overturning the

jury's verdict because he asserts that the district court should

have appointed counsel to represent him. We have reviewed the

record and find no reversible error. There is not a constitutional
right to appointed counsel in a civil case. See Whisenant v. Yuam,
739 F.2d 160, 163 (4th Cir. 1984).
     Accordingly, we affirm the jury's verdict. Additionally, we

deny Lyles' motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                2